United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-50714



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                           DANIEL DOMINGUEZ,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-371-ALL


Before HIGGINBOTHAM, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Dominguez was indicted and convicted by a jury of two

counts of bank robbery and one count of being a felon in

possession of a firearm.    The district court sentenced Dominguez

to 210 months’ imprisonment for each count to run concurrently

with each other and to three years of supervised release, and the

court ordered him to pay $4,144 in restitution.     As the result of

a 28 U.S.C. § 2255 proceeding, the district courted re-entered



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50714
                                 -2-

Dominguez’s judgment of conviction, and Dominguez filed a timely

notice of appeal.

     Dominguez asserts that his conviction should be vacated

because the district court abused its discretion in denying his

motion to sever the felon in possession charge from the bank

robbery charges.    Dominguez asserts that the denial of the motion

to sever allowed the Government to introduce prejudicial evidence

of his previous conviction that resulted in an unfair trial.    The

Government responds that joinder was proper and that Dominguez

was not prejudiced by the joinder of the offenses.

     This court reviews a district court’s denial of a motion to

sever for abuse of discretion.    See Addington v. Farmer’s

Elevator Mutual Insurance, 650 F.2d 663, 666 (5th Cir. 1981);

United States v. Stouffer, 986 F.2d 916, 924 n.7 (5th Cir. 1993);

United States v. Inigo, 925 F.2d 641 (3rd Cir. 1991).    The

initial inquiry is whether joinder was proper under Federal Rule

of Criminal Procedure 8.    United States v. Holloway, 1 F.3d 307,

310 (5th Cir. 1993).   Under Rule 8, offenses may be charged in

the same indictment when they are “of the same or similar

character or are based on the same act or transaction or on two

or more acts or transactions connected together or constituting

parts of a common scheme or plan.”   Here, the firearm was found

with items that were linked to the first bank robbery and linked

to Dominguez.   Thus, joinder was proper.
                             No. 03-50714
                                  -3-

     The next inquiry is whether severance was warranted under

Federal Rule of Criminal Procedure 14, because Dominguez was

prejudiced by the joinder of the charges.     To demonstrate that a

severance was warranted and the district court abused its

discretion in denying the motion to sever, Dominguez bears the

burden of showing specific and compelling prejudice that resulted

in an unfair trial.     See Stouffer, 986 F.2d at 924; Holloway, 1

F.3d at 311.     Given the overwhelming evidence of guilt and the

curative jury instruction, Dominguez has not shown clear

prejudice.   Accordingly, the district court did not abuse it

discretion in denying Dominguez’s motion to sever.

     Additionally, Dominguez asserts that 18 U.S.C. § 922(g) is

unconstitutional, or, in the alternative, if the statute is

constitutional, that the Government failed to prove the requisite

nexus in his case.     These issues are foreclosed by United States

v. Rawls, 85 F.3d 240, 241-43 (5th Cir. 1996).

     AFFIRMED.